Citation Nr: 1521463	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability to include arthritis.

2.  Entitlement to service connection for a right hip disability to include arthritis.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1979 to July 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  Any further development or adjudication of this matter should take into account both the     paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The appellant was seen in an emergency room in January 2009 for right hip pain    at which time she reported a history of osteoarthritis.  Upon examination of the appellant, the primary diagnosis was noted as "[p]ain right hip and inguinal area (non traumatic)[.]"  X-ray findings noted mild diffuse osteopenia of the right hip, although the results were listed as showing no significant degenerative or osteoporotic changes on plain films.   However, the discharge instructions addressed arthritis.  The appellant was seen again for her right hip in September 2009.  The appellant was again diagnosed with hip pain; the discharge instructions again addressed arthritis.

The appellant was afforded a VA examination in December 2009.  The examiner diagnosed bilateral hip strain, and in response to "Problems Associated with the Diagnosis" on the examination form, the examiner stated "bilateral hip arthritis."  However, she stated that she could not resolve the question of whether the diagnosed bilateral hip disability is related to service without resort to speculation "as the Veteran does not have medical records in her C file to support her claim of a chronic hip condition.  There is no objective documentation of claimed bilateral hip arthritis."  As the Veteran was diagnosed with bilateral hip strain, and the examination report is inconsistent in stating that bilateral hip arthritis is a problem related to the diagnosis, yet later stating there is no evidence of arthritis, an additional examination and opinion is necessary. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated her for hip complaints since 2009.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA hip examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported, to include x-rays.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any right and left hip disability identified and respond to the following: 
a. During the course of the claim (2009 to present) is there any objective evidence establishing that the Veteran suffers from arthritis in the left and right hip? Please explain why or why not, to include discussion of the January 2009 private x-ray noting osteopenia of the right hip. 

b. For any right and/or left hip disability diagnosed during the course of the claim, to include bilateral hip strain and right hip osteopenia noted in 2009, is it at least as likely as not (50 percent probability or greater) that the diagnosed conditions are a maturation of or otherwise related to the hip and thigh complaints treated in service?  Please explain why or why not.

c. If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




